NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3787-19

MICHAEL COPPOLA, a/k/a
MICHAEL CAPPOLA,

           Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
___________________________

                    Argued December 14, 2021 – Decided January 19, 2022

                    Before Judges Haas and Mitterhoff.

                    On appeal from the New Jersey Department of
                    Corrections.

                    John Vincent Saykanic argued the cause for appellant.

                    Daniel S. Shehata, Deputy Attorney General, argued
                    the cause for respondent (Andrew J. Bruck, Acting
                    Attorney General, attorney; Jane C. Schuster, Assistant
                    Attorney General, of counsel; Daniel S. Shehata, on the
                    brief).
PER CURIAM

      Petitioner Michael Coppola, an inmate at Bay State Prison, appeals from

a May 6, 2020 final agency decision of the New Jersey Department of

Corrections (DOC), which upheld an adjudication and sanctions for committing

prohibited act *.252, encouraging others to riot, N.J.A.C. 10A:4-4.1(a).

Recently, another panel of this court decided a related matter arising from the

same facts and circumstances.1    For substantially the same reasons as our

colleagues, we vacate the determination and remand for further proceedings.

      Coppola's charge arises from an incident that occurred when he was an

inmate at Southern State Correctional Facility (SSCF). In April 2020, Housing

Unit 2-Right at SSCF (Unit 2R) was designated as a "quarantine unit" for the

temporary housing of inmates who had been in close contact with an inmate or

staff member who was symptomatic with COVID-19. On April 9, 2020, SSCF

custody staff were tasked with moving thirty-five inmates from three housing

wings into Unit 2R. The first two groups were moved into Unit 2R without




1
 Alex Rosa v. New Jersey Department of Corrections, No. A-4010-19 (App. Div.
Dec. 20, 2021).
                                                                         A-3787-19
                                      2
incident. Coppola was a member of this initial group and was transferred from

Unit 8R to 2R without incident.

      At around 9:20 p.m., as the final group of twelve inmates were being

processed into 2R, the sixty-three inmates already in Unit 2R entered the Unit's

day-space and began yelling, cursing, and demanding that no additional inmates

be housed on the unit. The Unit 2R inmates also threatened the twelve inmates

entering the Unit, telling them to not enter the Unit, and were yelling to each

other not to allow anyone onto the Unit.

      At 9:30 p.m., SSCF officers temporarily removed the twelve inmates and

the institutional "Lock-up" was called for the entire facility in order to facilitate

a count of the inmates and to place them in their cells for the night. Despite the

call for "Lock-up," the inmates on Unit 2R refused several orders to leave the

day-space and report to their wings for the inmate count and continued watching

TV, using the kiosks, and remaining on the telephones. At approximately 9:40

pm, several unidentified inmates pushed a table up against the tier gate in an

attempt to create a barricade and prevent anyone else from entering. At this

time, Lt. Trevor Ernest of SSCF arrived on the Unit and advised all inmates

housed in Unit 2R that if they were not participating in the refusal to stand count,




                                                                               A-3787-19
                                         3
they were to return to their wings and remain on their bunks. None of the

inmates, however, returned to their bunks as ordered.

      At 10:00 p.m., Major Floyd Cossaboon arrived at SSCF and monitored

Unit 2R in real-time via security cameras. He "observed inmates from every

wing milling about the unit. There were no wings that were not participating in

their refusal to leave the day space and 'count-up.'" He also observed inmates

from all six housing wings moving in and out of the day-space, and observed

inmates huddled in a bathroom. Many of the inmates were wearing surgical

masks or altered clothing items to cover their faces, and therefore could not be

identified.

      Due to the prolonged defiance of orders by the inmates, the Department

of Correction's Special Operations Group (SOG) and K-9 Unit were activated

and dispatched to SSCF to quell the disturbance. By 3:30 a.m. on April 10, all

sixty-three inmates from Unit 2R were identified, processed, and transported to

a quarantine unit at South Woods State Prison.

      Coppola maintains that he did not participate in the disturbance. He states

that, after being moved to Unit 2R, he was unpacking his belongings and making

his bed when he "heard a commotion at some point and went out to the day space

to see a table pushed up to the entrance gate."         He states that when the


                                                                           A-3787-19
                                       4
disturbance began, he walked around to find out what was happening, and noted

that "most people were scared and panicked." Coppola went to the kiosk and at

9:38 sent an email to Administrator Erin Nardelli which stated:

            Attn Erin Nardelli.[] Last night my entire wing from
            unit 8 got moved here to unit 2. We have some pressing
            issues. First we would like confirmation that we will
            be put back in population after 14 days with no
            symptoms.        Next, Unit 8 ordered commissary
            [W]ednesday and are due to [receive] on [M]onday.
            We from unit 8 who[] just got moved here request that
            you please have commissary process our order and
            deliver it to unit 2. I am afraid this is [p]aramount as
            we have no food but what they give us. Please have
            mercy. I know things are messy now and you are
            reacting to this as best you can but please come visit me
            here in unit 2 [I will] see you through the gate, I really
            need to talk to you. It is too crowded in here and [there
            is] no [air conditioning] on and [it is] hot. People are
            very scared and worried here. Also we need more fresh
            air outside one hour is crazy. I am certain we can work
            these thing[s] out. PLEASE COME SEE ME. Thank
            you. . . .

Coppola maintains that after he sent the email, he returned to his bunk "where I

belonged." He states that he was on his bunk when SOG arrived. Finally,

Coppola contends that on April 9, 2020, at approximately 9:00 p.m., he is visible

on camera in D wing on his bunk, and that he only left his bunk to see what was

happening and to try to talk to people. He further states that he used the kiosk




                                                                           A-3787-19
                                        5
to ask for help and denies he ever did anything to encourage a riot. Coppola

asserts that the video evidence clears him of any wrongdoing.

      Coppola was charged with committing prohibited act *.252. On April 11,

2020 a Corrections Sergeant served the charge on him, conducted an

investigation, and referred the charge to a hearing officer for further action.

Coppola's hearing occurred on April 30, 2020 after several postponements

stemming from his requests to take a polygraph, for confrontation of officers,

and to allow the hearing officer to review the record. He requested, and was

granted, the assistance of a counsel substitute and pleaded "not guilty" to the

charge.

      Coppola's request for confrontation with Officers Russo and Valentine,2

and Lt. Ernest, was also granted. At the hearing, he acknowledged that he was

among the sixty-three inmates housed on Unit 2R during the disturbance.

      At the conclusion of the hearing, Disciplinary Hearing Officer J.

Zimmerman found Coppola guilty of the charge. He was sanctioned to 210 days'

administrative segregation, 90 days' loss of communication time, and 10 days'




2
  The record before us does not provide the full names of Officers Russo and
Valentine, so their first names have been omitted from this opinion.
                                                                          A-3787-19
                                      6
loss of recreation privileges. In making his determination, the hearing officer

noted:

            1. [Coppola] was part of a group that received orders
            (PA system announced Count up at 9:30)

            2. The orders were of such a nature that any reasonable
            person would have understood the orders ([inmates]
            were given several orders from officers and [the
            lieutenant] to go down to their wings)

            3. The orders were loud enough that the entire group
            could have heard the orders

            4. [Coppola] had ample time to comply with the orders

            5. No [inmates], after receiving warnings complied
            with staff orders (video shows [inmates] did not
            disperse)

            6. [Coppola] was part of the group as evidence by the
            escort reports (see A5; 33 reports)

            The above [six] findings, in addition to the evidence
            noted above, support that [Coppola] encouraged others
            to riot. A reasonable person would believe that
            [Coppola's] actions and the actions of the group as a
            whole reach a level to determine guilt of the charge
            written.

      He further noted:

            [p]lease note, no evidence of mental health problems.
            Sanction to deter [inmates] from encouraging others to
            riot and to promote a safe and secure facility.
            [Inmate's] behavior could have led to violence and
            injuries for staff and other [inmates]. Orders are

                                                                         A-3787-19
                                      7
            mandatory and must be followed immediately.
            [Inmate's] actions caused SOG, the K-9 Unit, and
            Central Transportation to be dispatched and mass
            overtime to be accrued as the entire second shift was
            mandatorily ordered to stay on duty for this incident.
            [Inmate's] behaviors cannot be tolerated and any future
            behavior of this type must be deterred for safety and
            security purposes.     DHO notes [inmate] has no
            disciplinary history. Leniency shown as inmate was not
            sanctioned to the max sanctions allowed per 10 A for a
            Category A Offense.

      Coppola filed an administrative appeal, relying on his written statements

submitted at the hearing. On May 12, 2020, Associate Administrator Michael

Ridgeway upheld the guilty finding and the sanctions.

      On June 13, 2020, Coppola filed this appeal. On October 9, 2020, the

Attorney General's Office filed the Statement of Items comprising the record

(SICR). On October 14, 2021, the Attorney General's Office sent Coppola's

attorney all of the items contained in the SICR. On February 26, 2021, Coppola

filed a motion to supplement the record to include the video evidence and the

email communication. On April 9, 2021, the court granted Coppola's motion to

supplement the record by allowing the record to include the email

communication.

      Petitioner presents the following arguments for our consideration:




                                                                           A-3787-19
                                       8
           POINT I

           THE FINAL AGENCY DECISION OF THE NJDOC
           SHOULD BE REVERSED AND VACATED AS IT
           WAS      "ARBITRARY,   CAPRICIOUS,     OR
           UNREASONABLE" AND LACKED FAIR SUPPORT
           IN THE EVIDENCE AS MR. COPPOLA IS
           INNOCENT OF THE DISCIPLINARY CHARGE OF
           *.252 (ENCOURAGING OTHERS TO RIOT); THERE
           WAS, IN FACT, NO "RIOT" AND MR. COPPOLA
           DID NOTHING UNTOWARD DURING THE
           ENTIRE INCIDENT.

           POINT II

           THE FINAL AGENCY DECISION OF THE NEW
           JERSEY DEPARTMENT OF CORRECTIONS
           (NJDOC) SHOULD BE REVERSED AND VACATED
           DUE TO THE FAILURE OF THE NJDOC TO
           PROVIDE MR. COPPOLA WITH THE EVIDENCE
           AGAINST HIM PRIOR TO THE DISCIPLINARY
           HEARING; SPECIFICALLY, HIS VIEWING OF THE
           SURVEILLANCE      VIDEOS      AND     THE
           PRODUCTION OF HIS J-PAY COMMUNICATIONS
           WITH ADMINISTRATION.

           POINT III

           THE FINAL AGENCY DECISION OF THE NEW
           JERSEY DEPARTMENT OF CORRECTIONS
           (NJDOC) SHOULD BE REVERSED AND VACATED
           DUE TO THE FAILURE [] OF THE NJDOC TO
           GRANT MR. COPPOLA'S REQUEST FOR A
           POLYGRAPH EXAMINIATION.

     Our scope of review of an agency decision is limited. In re Stallworth,

208 N.J. 182, 194 (2011). "We defer to an agency decision and do not reverse

                                                                      A-3787-19
                                     9
unless it is arbitrary, capricious[,] or unreasonable or not supported by

substantial credible evidence in the record." Jenkins v. N.J. Dep't of Corr., 412

N.J. Super. 243, 259 (App. Div. 2010) (citing Bailey v. Bd. of Rev., 339 N.J.

Super. 29, 33 (App. Div. 2001)).

      We have long recognized that "[p]risons are dangerous places and the

courts must afford appropriate deference and flexibility to administrators trying

to manage this volatile environment." Russo v. N.J. Dep't of Corr., 324 N.J.

Super. 576, 584 (App. Div. 1999). A reviewing court "may not substitute its

own judgment for the agency's, even though the court might have reached a

different result." Stallworth, 208 N.J. at 194 (quoting In re Carter, 191 N.J. 474,

483 (2007)). "This is particularly true when the issue under review is directed

to the agency's special 'expertise and superior knowledge of a particular field.'"

Id. at 195 (quoting In re Herrmann, 192 N.J. 19, 28 (2007)).

      But our review is not "perfunctory[,]" nor is "our function . . . merely [to]

rubberstamp an agency decision[.]" Figueroa v. N.J. Dep't of Corr., 414 N.J.

Super. 186. 191 (App. Div. 2010). Instead, "our function is 'to engage in a

careful and principled consideration of the agency record and findings.'" Ibid.

(quoting Williams v. Dep't of Corr., 330 N.J. Super. 197, 204 (App. Div. 2000)).

A hearing officer's findings must be "sufficiently specific under the


                                                                             A-3787-19
                                       10
circumstances of the particular case to enable the reviewing court to intelligently

review an administrative decision and ascertain if the facts upon which the order

is based afford a reasonable basis for such an order." Lister v. J.B. Eurell Co.,

234 N.J. Super. 64, 73 (App. Div. 1989) (quoting In N.J. Bell Tel. Co. v.

Commc'ns Workers of Am., 5 N.J. 354, 377 (1950)). It is also well settled that

an agency's "interpretation of the law and the legal consequences that flow from

established facts are not entitled to any special deference." Manalapan Realty,

L.P. v. Twp. Comm., 140 N.J. 366, 378 (1995).

      Pursuant to N.J.A.C. 10A:4-4.1(a):

             An inmate who commits one or more . . . numbered
             prohibited acts shall be subject to disciplinary action
             and a sanction that is imposed by a Disciplinary
             Hearing Officer . . . . Prohibited acts preceded by an
             asterisk (*) are considered the most serious and result
             in the most severe sanctions . . . . Prohibited Acts are
             further subclassified into six categories of severity
             (Category A through F) with Category A being the most
             severe and Category E the least severe and Category F
             containing an opportunity for inmates found guilty of
             specified infractions to participate in a substance-use
             disorder treatment program . . . , if eligible. . . . 3

3
  Under the version of N.J.A.C. 10A:4-4.1(a) in effect at the time of the April 9,
incident, Category F did not exist, and a finding of guilt for a Category A offense,
such as prohibited act *.252, carried with it "a sanction of no less than 181 days and
no more than 365 days of administrative segregation per incident." N.J.A.C. 10A:4-
4.1(a) (2017). The range of sanctions under N.J.A.C. 10A:4-4.1(a) was amended in
2021 so that now,


                                                                               A-3787-19
                                        11
      To find an inmate guilty of a prohibited act under N.J.A.C. 10A:4-4.1, a

hearing officer must have substantial evidence of an inmate's guilt. N.J.A.C.

10A:4-9.15(a). "'Substantial evidence' means 'such evidence as a reasonable

mind might accept as adequate to support a conclusion.'" Figueroa, 414 N.J.

Super. at 192 (quoting In re Pub. Serv. Elec. & Gas Co., 35 N.J. 358, 376

(1961)).

      Like our colleagues, we conclude that DOC's decision is not accompanied

by the necessary findings of fact to establish that Coppola encouraged a riot. As

a result, we remand this case to the DOC to address this deficiency.

      After making certain factual findings, the hearing officer concluded that

"[w]hile it is not known what each inmate's specific role was in the disturbance,"

            over [fifty percent] of the [inmates]. . . claimed to have
            been on their beds . . . . Credibility is voided as videos
            . . . show majority of [the inmates] congregating in the
            dayroom, disobeying rules and orders given. Although


            [a] finding of guilt for any offense in Category A may
            result in a sanction of five to [fifteen] days in an
            Adjustment Unit and up to 365 days in a Restorative
            Housing Unit (R.H.U.) per incident and one or more of the
            sanctions listed at N.J.A.C. 10A:4-5.1(e), unless a medical
            or mental health professional determines that the inmate is
            not appropriate for R.H.U. placement. Where a medical
            or mental health professional has made such a
            determination the inmate may receive one or more of the
            less restrictive sanctions listed at N.J.A.C. 10A:4-5.1(e).
                                                                            A-3787-19
                                       12
            there is no audio available on the videos, several reports
            confirm that [inmates] were making threats and
            encouraging others to riot.

Instead of specifically refuting Coppola's statements about what he was doing

during the incident, the hearing officer stated:

            It should be noted that, an [inmate's] specific role in the
            disturbance is not relevant. Whether the [inmate]
            pushed the table against the gate himself, was walking
            back and forth from the wing to the dayroom, was on
            the phone or kiosk without permission, or was yelling
            and cursing at the staff and [other inmates], his
            behavior can be viewed as noncompliant and therefore
            part of the overall disturbance. Any behavior that is not
            compliant with staff orders can be viewed as
            encouraging non-compliant behaviors from others.

            [(emphasis added).]

      We are also not confident that "any behavior that is not compliant with

staff orders can be viewed as encouraging non-compliant behaviors from others"

let alone "encouraging a riot," the charge against Coppola. Additionally, we do

not believe that Coppola's actions of using the kiosk and sending emails to

Administrator Nardelli rise to the level of inciting others to riot. DOC has not

presented any evidence in the record that Coppola sent his email with the intent

to extract concessions from Administrator Nardelli, nor has DOC introduced any

evidence to suggest that other inmates were aware that Coppola was going to

send this email on their behalf.

                                                                          A-3787-19
                                       13
      On remand, the hearing officer may consider whether there is a basis to

charge Coppola with some other prohibited act (in which case he would be

entitled to notice and a hearing to address the newly charged infraction, N.J.A.C.

10A:4-9.16), or whether proof of Coppola's guilt regarding any infraction is

without basis.    We note that Lieutenant Ernest stated when answering

confrontation questions:

            Encouraging a riot exists whenever a group of inmates
            assaults any official, destroys state property, bands
            together to resist authority, refuses to return to their
            housing assignments, or causes an overt act which
            interferes with the orderly running of the institution or
            endangers the well[]being of any staff member or
            inmate. Additionally, the incident is uncontrollable by
            the staff on duty at the time the situation develops. A
            group demonstration exists whenever a group of
            inmates passively protest a cause of concern, none of
            the above criteria are met, and the incident is able to be
            controlled by staff on duty at the time the situation
            develops. Interfering with count exists when [one] or
            more inmates refuse to go to their assigned bed/cell/etc.
            to be counted when ordered to do so. Refusing to obey
            an order exists when an inmate purposely, knowingly,
            actively, physically, refuses to comply with a lawful
            order.

      We do not ignore the distinctions set forth in Lieutenant Ernest's statement

regarding the variety of acts that an inmate might commit which could be

considered "non-compliant," yet fail to constitute a Category A infraction of

"encouraging a riot." Indeed, as Lieutenant Ernest suggests, such acts might

                                                                            A-3787-19
                                       14
include less serious offenses, such as those delineated in Category B of N.J.A.C.

10A:4-4.1, including prohibited acts: *256 (refusing to obey an order of any

staff member); *.306 (conduct which disrupts or interferes with the security or

orderly running of a correctional facility); and *.502 (interfering with the taking

of count). N.J.A.C. 10A:4-4.1(a)(2).4 Accordingly, on remand, we trust the

hearing officer will carefully sift through the proofs presented and elicit any

additional information deemed necessary to determine whether there is

substantial evidence to conclude Coppola committed a given disciplinary

infraction. We express no opinion regarding the outcome of those proceedings.

      We conclude that Coppola's remaining arguments are without sufficient

merit to warrant discussion in a written opinion.        See R. 2:11-3(e)(1)(E).

Vacated and remanded for further proceedings. We do not retain jurisdiction.




4
  We acknowledge that at the time of the incident, offense *.256 was under Part D
of the code. We further observe that, during this time, a violation of a Category B
offense carried a sanction of "no less than 91 and no more than 180 days of
administrative segregation per incident" as well as other sanctions set forth in
N.J.A.C. 10A:4-5.1(g). N.J.A.C. 10A:4-4.1(a) (2017). On remand, the DOC should
apply the version of the code that was in effect at the time of the incident.
                                                                             A-3787-19
                                       15